Citation Nr: 1434823	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  09-23 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disability. 

2.  Entitlement to service connection for a left hip disability. 

3.  Entitlement to service connection for a right hip disability.

4.  Entitlement to an initial rating in excess of 10 percent for left knee degenerative arthritis. 


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel
INTRODUCTION

The Veteran had active duty service from April 1979 to October 1998, with 5 months 21 days of prior active service and 10 months 7 days of prior inactive service.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  By that rating action, the RO denied service connection for a right hip condition.  The RO also denied the Veteran's petition to reopen his previously denied claims for service connection for low back and left hip disorders.  The Veteran has also appealed from a May 2009 rating decision.  By that rating action, the RO granted his claim for service connection for left knee degenerative arthritis and assigned an initial 10 percent rating.

In May 2012, the Board reopened the previously denied claims for service connection for low back and left hip disabilities, and remanded the underlying claims for service connection for these disabilities, as well as the issues of entitlement to service connection for a right hip disability and an initial disability rating excess of 10 percent for left knee degenerative arthritis, to the RO for additional development.  The requested development has been completed and these matters have returned to the Board for further appellate consideration. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1.  The preponderance of the evidence of record is against a finding that the Veteran's current low back disability is etiologically related to the subjective complaints of low back pain and clinical findings of paraspinous muscle spasms during military service; there is no evidence of any arthritis of the lumbar spine manifested to a compensable degree within a year of service discharge in October 1998.

2.  The preponderance of the evidence of record is against a finding that the Veteran's current left hip disability is etiologically related to the subjective complaints of left hip pain and clinical findings of muscle strain during military service; there is no evidence of any arthritis of the left hip manifested to a compensable degree within a year of service discharge in October 1998.

3.  The preponderance of the evidence of record is against a finding that the Veteran's current right hip disability is etiologically related to, or had its onset during, military service; there is no evidence of any arthritis of the right hip manifested to a compensable degree within a year of service discharge in October 1998.

4.  Throughout the entire appeal period, the Veteran's service-connected degenerative arthritis of the left knee is manifested by subjective complaints of pain with objective evidence of flexion limited, at most, to 90 degrees, with pain beginning at 90 degrees throughout the range of motion, but without limitation of extension, ankylosis, dislocation of semi-lunar cartilage, or impairment of the tibia or fibula. 

5.  For the period from June 5, 2012, the Veteran has been awarded a separate 10 percent rating for left knee instability.  The is no clinical evidence of left knee instability prior to this time. 


CONCLUSIONS OF LAW

1.  A chronic low back disability was not incurred in or aggravated by active service, nor may arthritis be presumed to have been.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3,159, 3.303, 3.307, 3.309 (2013).

2.  A chronic left hip disability was not incurred in or aggravated by active service, nor may arthritis be presumed to have been.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3,159, 3.303, 3.307, 3.309 (2013).

3.  A chronic right hip disability was not incurred in or aggravated by active service, nor may arthritis be presumed to have been.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3,159, 3.303, 3.307, 3.309 (2013).

4.  The criteria for an increased rating in excess of 10 percent for left knee degenerative arthritis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5260, 5261 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006). Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id. 

Regarding the service connection claims on appeal, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 169 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The RO, in part, notified the Veteran via a February 2007 pre-adjudication letter of the criteria for establishing service connection for low back and left and right hip disorders, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  This letter also informed the Veteran of the Dingess elements with respect to these claims. The Board finds that VA satisfied its duty to notify under the VCAA in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1). 

Concerning the claim of entitlement to an initial rating in excess of 10 percent for left knee degenerative arthritis, it arose, in part, from disagreement with an initial 10 percent disability rating following the grant of service connection for this disability in the appealed May 2009 rating action.  The United States Court of Appeals for Veterans Claims (Court) has held that once service connection is granted the claim is substantiated, any deficiency in the VCAA notice is not prejudicial and further VCAA notice is generally not required.  Dunlap v. Nicholson, 21 Vet App 112 (2007); Dingess, supra.  The United States Court of Appeals for the Federal Circuit has also held that additional VCAA notice is not required when there is an appeal from an initial grant of service connection.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Thus, in view of the foregoing case precedent, the Board finds that no further VCAA notice was required once VA awarded service connection for degenerative arthritis of the left knee. 

VA has also fulfilled its duty to assist the Veteran in the development of the service connection and initial rating claims on appeal. The RO/Appeals Management Center has obtained the Veteran's service treatment records (STRs) and VA and private outpatient treatment and examination records and Social Security Administration (SSA) records, to include those uploaded to the Veteran's Virtual VA electronic claims file.  The Veteran and his sister have presented written arguments in support of the service connection claims decided herein.  In its May 2012 remand directives, the Board requested that the RO schedule the Veteran for a VA examination to determine the etiology of his low back and left and right hip disorders and current severity of his service-connected left knee disability.  In June 2012, the VA examiner examined the Veteran and provided opinions as to the etiology of his low back and left hip disorders and current clinical findings of the service-connected left knee disability.  (See June 2012 VA spine, hip/thigh and knee examination reports).  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations and opinions (low back and left hip) obtained in this case, when viewed collectively, are more than adequate.  The VA examiner's opinions with respect to the Veteran's low back and left and right hip disorders were predicated on a full understanding of the Veteran's medical history, consideration of the Veteran's lay assertions, review of the record, and physical examination and provided a sufficient evidentiary basis for the claims for service connection for these disorders.  Regarding the left knee disability, the VA examiner provided clinical findings necessary to evaluate this disability under the required rating criteria.  The June 2012 VA physician provided answers to the specific medical questions asked by the Board in its May 2012 remand directives with respect to the service connection and initial rating claims, such that the requested development has been completed.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion and current clinical findings with respect to the service connection and initial rating claims, respectively, has been met.

Hence, the Board finds that the duty to notify and assist provisions have been satisfactorily met, and neither the Veteran nor his representative has pointed out any deficiencies that require corrective action.

II. Analysis
Service Connection Claims 

The Veteran seeks service connection for low back and left and right hip disabilities.  After a brief discussion of the laws and regulations pertaining to service connection claims, the Board will discuss each disability separately in its analysis below. 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Arthritis is a chronic disease.  Id.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran has been found to have degenerative arthritis of the lumbar spine and hips.  Thus, service connection via the demonstration of continuity of symptomatology is applicable in the present case.  Id. 

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service. 38 C.F.R. § 3.303(d). 

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102. 

Low Back Disorder

The Veteran seeks service connection for a low back disability.  He maintains that he has had low back problems (spasms) and strains since 1986.  (See June 2012 VA spine examination report).  

With regard to Shedden element number one (1), evidence of a current disability, a VA examiner diagnosed the Veteran with lumbar spasms in June 2012.  (See June 2012 VA examination report).  

At the outset, the Board finds that because there is no evidence of any arthritis of the spine within a year of the Veteran's discharge from active service in October 1998, service connection for arthritis of the spine on a presumptive basis is not warranted.  38 C.F.R. §§ 3.307, 3.309.  VA x-ray interpretations of the lumbar spine, dated in December 1998, were within normal limits.  The first evidence of any arthritis of the lumbar spine was in September 2002.  A VA Tricare treatment report, dated in mid-September 2002, reflects that the Veteran had complained of back and "hip" pain.  The examining clinician's assessment included, in part, "Arthritis" and back strain.  (See VA treatment report, dated in mid-September 2002).  A September 2003 Tricare treatment report contains an assessment of osteoarthritis of the "hip" and back.  (See September 2003 VA treatment report).  

Concerning Shedden element number two (2), evidence of an in-service disease and/or injury, the evidence reflects that the Veteran complained of lumbar pain for the previous two (2) months in September 1978.  The examining clinician entered an assessment of paraspinous muscle spasms.  The Veteran complained of back pain in November 1987, March and June 1988 and April and May 1995.  The examining clinicians entered assessments of muscle aches (November 1987); muscle spasms (March 1988); muscle strain (June 1988); and, low back pain (April and May 1995).  A June 1998 service discharge examination report reflects that the Veteran's spine was evaluated as "normal."  On an accompanying Report of Medical History, the Veteran indicated that he had had recurrent back pain or back injury.  On a June 1998 Report of Medical Assessment, the Veteran indicated that he intended to seek VA disability compensation benefits, in part, for his back.  He reported having recurrent back or back injury in mid-November 1987, and muscle spasms off and on since that time.  He further related that he had strained a muscle in late April 1995. 

Thus, as there is evidence of in-service complaints of a painful low back and clinical findings of muscle strain/spasms and aches, the Board finds that Shedden element number two (2), evidence of in-service disease or injury, has been met. 

The third Shedden element requires a causal relationship between the in-service incident and the Veteran's current disability.  The Board finds that the preponderance of the evidence of record is against a nexus between the Veteran's current low back disability and military service.  There are two VA opinions that address the nexus element and they are against the claim.

When examined by VA in June 2007, the Veteran reported that he had had low back pain that had grown progressively worse since a spinal anesthetic in the 1980s. Following a physical examination and a review of the Veteran's claims file, the VA examiner entered a diagnosis of degenerative disc disease of the lumbar spine.  The examiner opined that the Veteran had a few episodes of low back pain from 1987 through 1995 and the initial episode was related to a lumbar injection of an anesthetic agent, per the Veteran.  He noted that such injections were not the cause of degenerative disc disease. Following separation from service in 1998, the Veteran worked as a contractor in Kuwait. Treatment records from his work in Kuwait were not available for review.  The VA examiner noted that the Veteran had received treatment in 2002 for back pain and in 2003 for a back injury after he had lifted a rug.  The VA examiner indicated that degenerative joint disease was identified on radiograph in 2004.  Due to a lack of continuity of medical records, and the multiple different initiating events for low back discomfort, the VA examiner was unable to state whether or not the current lumbar condition was related to service, or aggravated by service, without resorting to mere speculation.  The Board may rely on a statement that an opinion cannot be provided without resort to "mere speculation" if it is clear that the procurable and assembled data was fully considered and the basis for the opinion is provided by the examiner or apparent upon a review of the record; see Jones v. Shinseki, 23 Vet. App. 382 (2010).  The July 2007 VA examiner's opinion meets the criteria of Jones.  The VA examiner concluded that he could not provide an opinion as to whether the Veteran's current back disability was etiologically related to military service because of the lack of continuity of medical care and multiple different initiating events (back pain in 2002 and rug lifting injury in 2003), as stated by the Veteran, with respect to his low back.  (See June 2007 VA spine examination report.)

Pursuant to the Board's May 2012 remand directives, VA reexamined the Veteran's low back in June 2012.  During the examination, the Veteran related that he had had low back problems (spasms) since 1986, and that he had had low back strains since that time.  After a review of the Veteran's service treatment records, the clinical findings of which have been previously reported herein, and post-service evidence, to include December 1988 x-ray interpretations of the lumbar spine, the VA examiner opined that his low back disability was not due to military service.  The VA examiner reasoned that the Veteran was only seen in service for low back soft tissue/muscle strain with no reported trauma.  The VA examiner noted that a January 2005 magnetic resonance imaging scan of the spine showed broad base disc bulge at L4-5, while X-ray interpretations of the lumbar spine, dated in late September 2009 and June 2012, were negative.  

The Board finds this opinion to be of high probative value in evaluating the Veteran's claim for service connection for a low back disability.  The June 2012 VA examiner's opinion was written by a VA physician who was fully informed of the pertinent factual premises and provided a fully-articulated opinion that was supported by a reasoned analysis.  It is against the claim and is uncontroverted.  Thus, the Board finds the June 2012 VA examiner's opinion to be probative under the criteria cited in Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  In the present case, the June 2012 examiner reviewed the Veteran's claims file, to include VA medical records, and obtained a history from the Veteran.  The examiner was fully informed of the medical history of the case.

Left and Right Hip Disabilities

The Veteran seeks service connection for left and right hip disabilities.  He maintains that he hurt his left and right hips and they began to hurt during service in 1979 and 1998, respectively, and that he has had bilateral hip problems since these incidents.  (See June 2012 VA hip and thigh examination report). 

With regard to Shedden element number one (1), evidence of a current disability, a VA examiner diagnosed the Veteran with left and right hip pain in June 2012.  Id. The Court has held that pain, alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999).  Notwithstanding the foregoing, a September 2002 VA Tricare report reflects that the Veteran complained of arthritis pain of the "hip."  The examining clinician entered an assessment, in part, of "Arthritis."  (See September 2002 VA Tricare treatment report).  VA Tricare reports, dated in early and mid-September 2003, reflect that the Veteran reported having had sharp left hip (buttock) pain that limited walking and right hip pain.  The examining clinicians entered assessments of "Hip" osteoarthritis and right hip pain with osteoarthritis, respectively.  (See VA Tricare reports, dated in early and mid-September 2003).  In addition, a June 2007 VA orthopedic examiner diagnosed the Veteran with left and right hip strains.  (See June 2007 VA Orthopedic examination report). 

Thus, as the Veteran has been found to have a left and right hip disability, namely osteoarthritis of both hips and left and right hip strains, since VA received his petition to reopen his previously denied claim for service connection for a left hip disability and claim for service connection for a right hip disability in February 2007, Shedden element number one (1) has been met.  (See VA Form 21-4138, Statement in Support of Claim, received by the RO in February 2007). See McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the current disability requirement is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim). 

At the outset, because there is no evidence of any arthritis of the left or right hip within a year of the Veteran's discharge from active service in October 1998, service connection for arthritis of either hip on a presumptive basis is  not warranted.  38 C.F.R. §§ 3.307, 3.309.  VA x-ray interpretations of the left hip, dated in December 1998, revealed a small benign bone island in the left femoral head and a small calcification inferior to the right ischium.  Joint spaces of both hips were well maintained and symmetrical to the other.  There was no evidence of any arthritis.  The impression was no acute findings.  The first clinical evidence of any arthritis of the hips was in September 2002.  A VA Tricare treatment report, dated in mid-September 2002, reflects that the Veteran had complained, in part, of "hip" pain.  The examining clinician's assessment included, in part, "Arthritis."  (See VA treatment report, dated in mid-September 2002).  As noted above, VA Tricare reports, dated in early and mid-September 2003, reflect that he Veteran reported having sharp left hip (buttock) pain that limited walking and right hip pain.  The examining clinicians entered assessments of "Hip" osteoarthritis and right hip pain with osteoarthritis, respectively.  (See VA Tricare reports, dated in early and mid-September 2003).  Overall, in the absence of arthritis of the left or right hip within a year of the Veteran's discharge from active service in October 1998, service connection for arthritis on a presumptive basis is not warranted.  38 C.F.R. §§ 3.307, 3.309.  

Concerning Shedden element number two (2), evidence of an in-service disease and/or injury, the record reflects that the Veteran complained of left hip pain after playing basketball one day previously when seen in October 1979.  An impression of ligament/muscle strain was entered.  When the Veteran returned for a follow-up visit two days later, he complained of a knot in his left groin.  The examining clinician entered an assessment of inguinal left node enlargement and tenderness.  A mid-October 1979 report reflects that the Veteran's left hip was improving.  The Veteran was allowed to "set own pace." A June 1998 service discharge examination report reflects that the Veteran's lower extremities were evaluated as "normal."  On an accompanying Report of Medical History, the Veteran related that he had had arthritis, rheumatism or bursitis and bone, joint or other deformity.  In this regard, he referred to swollen and arthritic knees.  On a June 1998 Report of Medical Assessment, he related that he intended to seek VA compensation benefits for his right hip.  He related that he had injured his right hip during service, but did not seek medical care.  
 
Thus, as there is evidence of in-service complaints of a left hip pain and clinical findings, in part, of ligament/muscle strain, as well as the Veteran's statement in June 1998 that he intended to seek VA benefits for a right hip injury, the Board finds that Shedden element number two (2), evidence of in-service disease or injury, has been met. 

The third Shedden element requires a causal relationship between the in-service incident and the Veteran's current disability.  The Board finds that the preponderance of the evidence of record is against a nexus between the Veteran's current left and right hip disabilities  and military service.  There are two VA opinions that address the nexus element and they are against the claims.

A June 2007 VA orthopedic examiner, following a physical examination and a review of the Veteran's claims file, opined that he could not provide an opinion regarding the etiology of the Veteran's diagnosed left and right hip strains.  The VA examiner reasoned that because the Veteran was seen for left and right hip discomfort in 1979 and did not receive treatment for either hip unit for approximately 24 years later, after working as a private contractor performing physical activities in Kuwait (medical records related to his work in Kuwait were unavailable), it would be mere speculation to establish a continuity between the current left and right hip conditions and the conditions noted in service.  The Board may rely on a statement that an opinion cannot be provided without resort to "mere speculation" if it is clear that the procurable and assembled data was fully considered and the basis for the opinion is provided by the examiner or apparent upon a review of the record; see Jones v. Shinseki, 23 Vet. App. 382 (2010). The July 2007 VA examination report meets the criteria of Jones.  The Board finds the June 2007 VA examiner's opinion to be probative as to a negative nexus between the Veteran's diagnosed left and right hip strains and the in-service clinical findings of left hip muscle strain in 1979 because it meets the requirement of Jones.  The June 2007 examiner specifically concluded that because of the 24-year gap of time between the 1979 in-service and post-service findings of left and right hip discomfort, he could not establish continuity between the current left and right hip conditions and the conditions noted in service. 

Pursuant to the Board's May 2012 remand directives, VA reexamined the Veteran's left hip in June 2012.  During the examination, the Veteran related that he had hurt his left and right hips in 1979 and 1998, respectively, and that he has had problems in both hips since these incidents.  The Veteran indicated that he was jump status from April 1987 to 1988 and 1995 to 1996.  After a review of the Veteran's service treatment records, the clinical findings of which have been previously reported herein, and post-service evidence, to include December 1988 x-ray interpretations of the left and right hips, the VA examiner opined that the Veteran's left and right hip dishabilles were not related to military service.  The VA examiner reasoned that after initially being seen in October 1979 for left hip pain, his left hip improved and that he did not seek any further treatment for his left hip during military service.  The VA examiner also pointed to an absence of continuity of symptomatology for a bilateral hip condition in the years proximal to military service.  The VA examiner reasoned that x-ray interpretations of the both hips, performed in December 1998, September 2003 and June 2012 were negative for any acute findings.  (See June 2012 VA hip/thigh examination report).  

The June 2012 VA examiner's opinion was written by a VA physician who was fully informed of the pertinent factual premises and provided fully-articulated opinions that were supported by reasoned analyses.  Thus, the Board finds the June 2012 VA examiner's opinion to be probative under the criteria cited in Nieves-Rodriguez v. Peake, supra.  The June 2012 VA examiner's opinion is against the claim and is uncontroverted. 

The Veteran claims that he has had low back and left and right hip disabilities since military service.  Such is not supported by the record, however.  As noted by the June 2012 VA examiner the Veteran was seen for low back strain and left hip pain that resolved without any notation of any low back or left or right hip disabilities at service discharge or in the years proximal to military service.  In this regard, December 1998 x-ray interpretations of the left and right hips and low back revealed no acute findings and were unremarkable, respectively.  In addition, and with respect to the low back, the Veteran had several intervening injuries to his low back in September 2002 (low back pain after he pulled-up carpet); February 2004 (low back pain from having lifted a coffin); and July 2003 (pulled a back muscle from a lifting/twisting action).  Thus, it was the June 2012 VA examiner's opinion that there was no continuity of symptomatology of either the low back or left or right hips from military service to the present time.  

Consideration has been given to the Veteran's and his sister's lay assertions that the Veteran experiences low back and left and right hip disorders are a result of military service, to include having performed multiple parachute jumps during military service.  However, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, respiratory disorders fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Spine and orthopedic disorders are not the types of conditions that are readily amenable to mere lay diagnosis or probative comment regarding their etiology, as the evidence shows that testing, physical examination, and other specific findings are needed to properly assess and diagnose the disorders. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

The Board readily acknowledges that the Veteran is competent to report symptoms of low back and left and right hip pain. However, there is no indication that the Veteran is competent to diagnose low back and hip disorders, such as degenerative joint disease and left and right hip strains. The Veteran is likewise not shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating spine and orthopedic disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  The identification and classification of these disorders is also a medical determination. Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

Initial Evaluation Claim-Left Knee

The Veteran seeks an initial rating in excess of 10 percent for the service-connected degenerative arthritis of the left knee. 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities. Ratings are based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).  In contrast, in cases where the Veteran's claim arises from a disagreement with the initial evaluation following the grant of service connection, such as the case of the Veteran's degenerative arthritis of the left knee, the Board shall consider the entire period of claim to see if the evidence warrants the assignment of different ratings for different periods of time during these claims a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. 
The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2013).

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.

The Court has held that the RO must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.

 Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7.

Left Knee-rating criteria 

By way of a May 2009 rating decision, the RO awarded service connection for degenerative joint disease of the left knee; an initial 10 percent disability rating was assigned, effective February 7, 2007--the date the Veteran filed his initial claim for compensation for this disability.  The RO evaluated the Veteran's left knee disability under Diagnostic Codes 5260-5010.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  The first hyphenated code may be read to indicate that limitation of flexion is the service-connected disorder and it is rated as if the residual condition is degenerative arthritis under DC 5010.  The Board will consider all appropriate diagnostic codes.

Under Diagnostic Code 5260, a 10 percent rating is warranted for flexion limited to 45 degrees, a 20 percent rating is warranted for flexion limited to 30 degrees, and a 30 percent rating is warranted for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2013). 

Under Diagnostic Code 5261, a 10 percent rating is warranted for extension limited to 10 degrees, a 20 percent rating is warranted for extension limited to 15 degrees, a 30 percent rating is warranted for extension limited to 20 degrees, a 40 percent rating is warranted for extension limited to 30 degrees, and a 50 percent rating is warranted for extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2013). 

For purposes of this decision, the Board notes that normal range of motion for the knee is flexion to 140 degrees and extension to 0 degrees.  38 C.F.R. § 4.71 , Plate II (2013).


VA General Counsel Opinions 

VA's General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257. VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  The General Counsel subsequently clarified that for a knee disability rated under DC 5257 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, limitation of motion under DC 5260 or DC 5261 need not be compensable but must at least meet the criteria for a zero-percent rating.  A separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59. VAOPGCPREC 9-98 (1998); 63 Fed. Reg. 56,704 (1998). 

More recently, VA General Counsel held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg), may be assigned for disability of the same joint.  VAOGCPREC 9-2004; 69 Fed. Reg. 59990 (2004).

By a May 2009 rating action, the RO granted service connection for degenerative arthritis of the left knee; an initial 10 percent disability rating was assigned under Diagnostic Codes 5010-5260.  The RO based its award of service connection on X-rays of the left knee, performed during service in January 1998, which revealed evidence of mild osteoarthritis.  The RO also based its initial award of service connection on a June 2007 VA examination report.  During the June 2007 VA examination, the Veteran reported having had flare-ups of left knee pain that lasted for two (2) days and were associated with instability, swelling, stiffness.  A physical evaluation of the left knee revealed flexion and extension to 100 and zero degrees, respectively.  The VA examiner reported that the Veteran did not have any additional functional impairment on repetitive left knee motion due to pain, fatigue, weakness, lack of endurance or incoordination.  There was also no evidence of any lateral instability, subluxation or ankylosis of the left knee.  The VA examiner diagnosed the Veteran as having left knee degenerative joint disease.  The VA examiner indicated that the Veteran's left knee disability did not have any effect on  his daily activities.  

The RO also based their award in May 2009 for left knee arthritis on VA treatment reports, dated from 1998 to 2005, reflecting that the Veteran complained of left knee pain, had been issued braces for his knees, and was diagnosed with degenerative joint disease and pain of the knees.  (See December 2003 VA treatment report). 
The Board finds that the preponderance of the evidence of record is against an initial disability rating in excess of 10 percent for degenerative joint disease of the left knee.  To warrant a schedular evaluation in excess of 10 percent for the Veteran's left knee disability under Diagnostic Codes 5260 and 5261, there would need to be evidence of limitation of flexion and extension limited to 30 and 15 degrees, respectively.  The above-cited VA June 2007 examination report, as well as VA examination reports, dated in April 2011 and June 2012,  reflect that flexion of the left knee was limited, at most, to 90 degrees (June 2012).  The Veteran also demonstrated full extension of the left knee at all of the above-cited examinations. (See June 2007, April 2011 and June 2012 VA examination reports).  Thus, as flexion and extension of the left knee have not been limited to anywhere near 30 and 1 degrees, respectively, a 20 percent or higher evaluation, or a separate 10 percent rating is not warranted under Diagnostic Codes 5260 and 5261, respectively.  In addition, as flexion and extension of the left knee have not been shown to have been limited to 30 and 10 degrees even with consideration of painful motion and other factors, separate ratings for limitation of flexion and extension of the left knee are not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261, respectively; VAOPGCPREC 9-2004 (Sept. 17, 2004).

 The Board notes that separate ratings may be assigned for the service-connected left knee disability under Diagnostic Codes 5257 and 5003 where there is recurrent subluxation or lateral instability and X-ray evidence of arthritis. See generally VAOPGCPREC 23-97 and VAOPGCREC 9-98.  By a December 2012 rating action, the RO separately awarded service connection for left knee instability; an initial 10 percent disability rating was assigned, effective June 5, 2012--the date of a VA examination report reflecting that the Veteran had left knee instability on clinical evaluation.  (See December 2012 rating action).  As VA treatment and examination reports, dated prior to June 5, 2012, do not show that the Veteran had left knee instability on clinical evaluation, a separate rating for left knee instability prior to June 5, 2012 is not warranted.  Id.  

The Board further points out that there is no other potentially applicable diagnostic code pursuant to which an increased rating in excess of 10 percent could be assigned to the service-connected left knee disability.  In this regard, the evidence of record does not show, nor does the veteran contend, that the service-connected left knee degenerative arthritis involves ankylosis (Diagnostic Code 5256), dislocated semilunar cartilage (Diagnostic Code 5258), or impairment of the tibia or fibula. (Diagnostic Code 5259).  See 38 C.F.R. § 4.71, Diagnostic Codes 5256, 5258 and 5259 (2013).  In conclusion, the weight of the credible evidence demonstrates that the veteran's service-connected degenerative joint disease of the left knee warrants no more than the current 10 percent rating at any time during the course of the appeal.  As the preponderance of the evidence is against the claim for an increased rating, the "benefit-of-the-doubt" rule does not apply, and the claim for an initial rating in excess of 10 percent for degenerative joint disease of the left knee must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. at 50.

The Board has considered whether the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59 and the Court's holding in DeLuca would afford the Veteran a higher evaluation based on the extent of his subjective complaints of pain and limitation of motion of the left knee.  Even with consideration of pain on motion, flexion of the left knee was limited, at most, to 90 degrees at the June 2012 VA examination.  The Veteran performed repetitive range of motion testing of the left knee at that examination.  The Court has clarified that the mere presence of pain does not, by itself, constitute functional loss.  Rather, the pain must affect some aspect of the normal working movements of the body such as strength, speed, coordination or endurance.  Mitchell v. Shinseki, 25 Vet. App. 32, 37-43 (2012). 

Despite the additional limitation due to pain noted at the June 2012 VA examination, the Veteran's left knee range of motion was still well in excess of what is required for a 20 percent disability rating under Diagnostic Codes 5260 and a compensable rating under Diagnostic Code 5261 for left knee flexion and extension, respectively, even when accounting for left knee pain.  Thus, the Board has considered the effects of left knee pain on the Veteran's functioning, but concludes that an initial rating in excess of 10 percent for the Veteran's left knee disability based on limitation of motion, even when considering the additional effects of such pain, is not warranted.


Fenderson Considerations

 The Veteran's left knee symptoms remained constant throughout the course of the period on appeal as demonstrated by similar findings on VA examinations in 2007, 2011 and 2012.  As such, staged ratings are not warranted for the left knee degenerative arthritis.  See Fenderson, supra.

Lay statements

The Board has also considered the Veteran's statements that his left knee disability is worse than the currently assigned 10 percent rating for limitation of motion.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of his left knee degenerative arthritis according to the appropriate diagnostic codes.  On the other hand, such competent evidence concerning the nature and extent of the Veteran's left knee degenerative arthritis has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which the left knee degenerative arthritis is evaluated.

 Extraschedular Ratings

The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court has clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008). First, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

In this case, the evidence does not indicate that the Veteran's disability picture is not adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Veteran's symptoms associated with the service-connected left knee degenerative arthritis were applied to the applicable rating criteria and case law.  Although the diagnostic codes in this case allow for higher ratings, the Board fully explained why the higher ratings were not warranted.  Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's picture with respect to his left knee degenerative arthritis included exceptional factors, and referral for consideration of the assignment of disability evaluations on an extraschedular basis is not warranted. See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Total Rating Based on Individual Unemployability Due to Service-Connected Disabilities (TDIU)

Finally, by a September 2011 rating action, the RO awarded the Veteran's claim for TDIU, effective November 15, 2003.  The Veteran has not disagreed with the effective date assigned to this award.  (See September 2011 rating action).  Thus, the question of entitlement to TDIU is moot.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). 

In sum, after a careful review of the evidence of record, the Board finds that the benefit of the doubt rule is not applicable and the claim for an initial disability rating in excess of 10 percent for degenerative arthritis of the left knee is denied.

                                                                     (CONTINUED ON NEXT PAGE)

ORDER

Service connection for a low back disability is denied. 

Service connection for a left hip disability is denied. 

Service connection for a right hip disability is denied. 

An initial disability rating in excess of 10 percent for degenerative joint disease of the left knee is denied. 



____________________________________________
BARABARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


